Citation Nr: 0108705	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  94-44 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from January 1969 to March 
1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The RO denied service connection for the cause of the 
veteran's death in October 1991.  The appellant was informed 
of that decision, and failed to filed a timely notice of 
disagreement, accordingly, that rating became final.  That 
action represents the last final denial on any basis. 

The claim was remanded by the Board in April 1998, and March 
1999 for further development, in particular for additional 
evidence, and a medical opinion.  The matter has been 
returned to the Board for further appellate review.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Service connection for the cause of the veteran's death 
was previously denied in an October 1991 rating decision. The 
appellant failed to file a timely appeal, and the decision 
became final.  

3.  The evidence received into the record subsequent to the 
October 1991 denial, is not cumulative and redundant and must 
be considered with all the evidence of record.
CONCLUSION OF LAW

The October 1991 rating decision, wherein service connection 
for the cause of the veteran's death, was denied is final; 
new and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp 
2000); 38 C.F.R. § 3.156 (2000); Hodge v. West, 155 F. 3d 
1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating actions are final with the exception that a 
claim may be reopened by submission of new and material 
evidence. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (1999); see also, Hodge v. West, 155 F. 3d 
1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Under the new legislative criteria, the Board would first 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if a reasonable possibility 
exists that the claim may be substantiated, based upon all 
the evidence of record.  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for the cause of the veteran's death in an unappealed rating 
decision, dated in October 1991.   In making that decision, 
the RO noted that the veteran died of a self inflicted 
gunshot wound to the head.  Service connection was not 
established at the time of death, for any psychiatric 
disorder, due to service, and hence, service connection for 
the cause of the veteran's death was not warranted.  

The appellant was notified in November 1991 of the denial of 
benefits but, did not timely appeal it, and the decision 
became final. This decision represents the last final denial 
on any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).

The appellant applied to reopen the case in January 1996 with 
the submission of several statements from friends and 
relatives.  Several State hospital commitment records, and VA 
medical and social survey records were also received.  

The most important document, however, was a letter received 
in January 1996, from Jerry W. Iles, M.D., a family 
practitioner.  Dr. Iles, stated that, in his opinion the 
veteran's death was directly related to service and PTSD.  No 
rationale or treatment records to support his statement were 
received.  The Board through the assistance of the RO have 
tried to obtain records or information from Dr. Iles, 
concerning how he made this determination.  There has been no 
response from Dr. Iles.  Consideration of how the opinion was 
arrived at, and records showing treatment could have been 
significant in determining whether it was new and material 
evidence.  Nevertheless, as he is a doctor and competent to 
offer a medical opinion, and as the credibility of the 
statement must be presumed for the purposes of reopening, the 
Board concludes this statement is new and material evidence 
for the purposes of reopening.

As the claim is reopened, in view of the change in law and 
other contentions as set forth below, the issue of 
entitlement to service connection for the cause of the 
veteran's death must be remanded for initial review by the 
RO.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  As such the claim is allowed to this 
extent.


REMAND

In view of the action taken above, and in view of contentions 
advanced, the claim is reopened, and the RO must now consider 
the claim on the merits.  During the course of this appeal, a 
new law was passed.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), or filed before the date of enactment and not yet 
final as of that date. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000) (to be codified at 38 U.S.C. § 5103A).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition to this change in the law that requires 
development, the appellant's representative has argued that 
additional development is needed in an attempt to obtain 
private medical records.  Since this matter is going to be 
remanded, the Board will allow the representative or the 
appellant to attempt to get these records.  It is noted that 
the RO has made an excellent effort to get these records.  
All addresses provided have been contacted.  Responses have 
been negative.  The appellant's representative now suggests 
contact with another location would be successful  The 
representative will now have the opportunity to obtain those 
records, or provide the RO with specific information and 
release forms for the RO to make one final attempt.  

Finally, the appellant is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should allow the appellant's 
representative or the appellant to 
contact the private facility at the 
address reported at in the written 
presentation before the Board.  If either 
party wants the RO's assistance they 
should request, and be provided release 
forms which should be specifically filled 
out for the RO to request the records.  
It is again noted that the RO has made 
several attempts to obtain these records.  
Failure by the appellant or her 
representative to either submit the 
records or fill out the release forms 
specifically, will be taken by the Board 
as an understanding that there are no 
records that can be obtained.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
formal or informal guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  The RO should then readjudicate the 
claim of service connection for the cause 
of the veteran's death on the merits.  To 
the extent the benefits sought are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the matter should be returned to the Board for 
further appellate consideration to the extent such action is 
in order.  No action is required of the appellant until she 
is notified.  The Board intimates no opinion as to the 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

